UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6792



JOSEPH CARTER,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director, Virginia Depart-
ment of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond.     Richard L. Williams, Senior
District Judge. (CA-96-747-3)


Submitted:   September 11, 1997       Decided:   September 23, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Carter, Appellant Pro Se. Kimberley Ann Whittle, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997), and motion for reconsideration. We have reviewed the

record and the district court's opinions and find no reversible

error. Accordingly, we deny a certificate of appealability and dis-
miss the appeal on the reasoning of the district court. Carter v.
Angelone, No. CA-96-747-3 (E.D. Va. Apr. 29, 1997). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2